DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 11,211,031. 

Claim 1 of Pending Application 17/562,924
Claims 14, 15 and 18 of U.S. Patent 11,211,031
A display device comprising:
A display device comprising:
a light emission driver; and
a light emission driver;
a pixel comprising a light emission transistor having a gate electrode connected to the light emission driver through a light emission line,
a first pixel which is coupled to a first light emission line extending from the light emission driver; and

a second pixel that is connected to a second light emission line which extends from the light emission driver and differs from the first light emission line,
wherein the light emission driver supplies the pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the pixel with a third light emission stop pulse having a third pulse width during a third frame that is driven at the second frequency,
wherein the light emission driver supplies a first pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the first pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the first pixel with a third light emission stop pulse having a third pulse width during a third frame driven at the second frequency,
wherein the first frequency is different from the second frequency, and
Claim 15: The display device according to claim 14, wherein the first frequency is lower than the second frequency,…
Claim 18: The display device according to claim 14, wherein the first frequency is higher than the second frequency,…

Claim 14 continued: wherein the light emission driver supplies light emission stop pulses to the second pixel at a different time from the first pixel, during each frame, and
wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.

wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.



The ‘031 Patent fails to teach a light emission transistor having a gate electrode connected to the light emission driver through the light emission line. Examiner takes Official Notice that it is well-known in the art for a pixel circuit to include a transistor with the gate electrode connected to an emission driver through an emission line. At the time of the effective filing date of the application it would have been obvious to a person of ordinary skill in the art to incorporate a transistor in the pixel circuit of the ‘031 Patent, in order to control the flow of current. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claims 14, 15 and 18 of U.S. Patent 11,211,031. As such Claim 1 of the pending application is anticipated by Claims 14, 15 and 20 of the ‘031 Patent.

Claim 14 of Pending Application 17/562,924
Claim 14 of U.S. Patent 11,211,031
A display device comprising:
A display device comprising:
a light emission driver;
a light emission driver;
a first pixel comprising a first light emission transistor having a gate electrode connected to the light emission driver through a first light emission line; and
a first pixel which is coupled to a first light emission line extending from the light emission driver; and
a second pixel comprising a second light emission transistor having a gate electrode connected to the light emission driver through a second light emission line which differs from the first light emission line,
a second pixel that is connected to a second light emission line which extends from the light emission driver and differs from the first light emission line,
wherein the light emission driver supplies the first pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the first pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the first pixel with a third light emission stop pulse having a third pulse width during a third frame that is driven at the second frequency,
wherein the light emission driver supplies a first pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the first pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the first pixel with a third light emission stop pulse having a third pulse width during a third frame driven at the second frequency,
wherein the light emission driver supplies light emission stop pulses to the second pixel at a different time from the first pixel, during each frame, and
wherein the light emission driver supplies light emission stop pulses to the second pixel at a different time from the first pixel, during each frame, and
wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.
wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.


The ‘031 Patent fails to teach that each pixel includes a light emission transistor having a gate electrode connected to the light emission driver through the light emission line. Examiner takes Official Notice that it is well-known in the art for pixel circuits to include a transistors with the gate electrodes connected to emission drivers through emission lines. At the time of the effective filing date of the application it would have been obvious to a person of ordinary skill in the art to incorporate a transistor in the pixel circuits of the ‘031 Patent, in order to control the flow of current. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claim 14 of U.S. Patent 11,211,031. As such Claim 1 of the pending application is anticipated by Claim 14 of the ‘031 Patent.
The following table maps the dependent claims of the pending application to the claims of the ‘031 Patent:	
Dependent Claims of Pending Application 17/562,924
Claims of U.S. Patent 11,211,031
Claim 2
Claim 15
Claim 3
Claim 15
Claim 4
Claim 15
Claim 5
Claim 16
Claim 6
Claim 17
Claim 7
Claim 17
Claim 8
Claim 18
Claim 9
Claim 18
Claim 10
Claim 18
Claim 11
Claim 19
Claim 12
Claim 20
Claim 13
Claim 20
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20



Allowable Subject Matter
Pending a timely filed Terminal Disclaimer, the following is a statement of reasons for the indication of allowable subject matter:  As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A display device comprising: a light emission driver; and a pixel comprising a light emission transistor having a gate electrode connected to the light emission driver through a light emission line, wherein the light emission driver supplies the pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the pixel with a third light emission stop pulse having a third pulse width during a third frame that is driven at the second frequency, wherein the first frequency is different from the second frequency, and wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.” (As claimed, emphasis added)
As to Claim 14, the prior art of record fails to teach or suggest, either alone or in combination, “A display device comprising: a light emission driver; a first pixel comprising a first light emission transistor having a gate electrode connected to the light emission driver through a first light emission line; and a second pixel comprising a second light emission transistor having a gate electrode connected to the light emission driver through a second light emission line which differs from the first light emission line, wherein the light emission driver supplies the first pixel with a first light emission stop pulse having a first pulse width during a first frame that is driven at a first frequency, supplies the first pixel with a second light emission stop pulse having a second pulse width during a second frame that is driven at a second frequency, and supplies the first pixel with a third light emission stop pulse having a third pulse width during a third frame that is driven at the second frequency, wherein the light emission driver supplies light emission stop pulses to the second pixel at a different time from the first pixel, during each frame, and wherein a size of the second pulse width is between those of the first pulse width and the third pulse width.” (As claimed, emphasis added)
Also see pages 11-12 of the Applicant’s Remarks, filed on July 22, 2021 of Parent Application 16/844,347, for reasons for allowance.









Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694